Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 31 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0268960 A1 to Farrier et al.
Re claim 21, Farrier teaches a computer implemented method comprising:
	identifying, using a social network internal identifier, a social network area where at least a first social network user and a second social network user may interact (The Abstract describes that the invention is directed to messages received on gaming devices from players, wherein for each message, a contextual message is constructed that includes more game state information than is present in the message. Fig. 5 No. 502 diagrams that for a simple message that originates at a player, it is determined what players are to receive the message in step 502 and step 504 broadcasts the message to the appropriate players including a player identifier. Regarding the limitation of a "social network internal identifier", [0049]-[0051] describes an exemplary simple message sent by a player to other players, such as "come here". This message 618, "includes a message identifier, such as a message name, and an identifier of the player that sent the message."

	receiving a first game instance identifier and storing the first game instance identifier in association with the social network internal identifier, the first game instance identifier corresponding to an online game that the first social network user has interacted with (The Abstract describes that, "A message is received on a gaming device from a player. The message provides a message identifier and an identifier for the player. Using the message identifier and game state informa-tion related to an avatar that is displayed in a gaming envi-ronment and is associated with the player, a contextual mes-sage is constructed that includes more game state information than is  present  in  the message." (emphasis added).) and 
	the social network internal identifier comprising a message service thread identifier that identifies a conversation thread within a social networking messaging application (The Abstract describes that, "A message is received on a gaming device from a player. The message provides a message identifier and an identifier for the player. Using the message identifier and game state informa-tion related to an avatar that is displayed in a gaming envi-ronment and is associated with the player, a contextual mes-sage is constructed that includes more game state information than is  present  in  the message." (emphasis added). [0051] describes that an exemplary message 618, "includes a message identifier, such as a message name, and an identifier of the player that sent the message." (emphasis added)
	receiving game status information corresponding to the online game having the first game instance identifier; and storing the received game status information; and transmitting the received game status information to the second social network user ([0054] describes, regarding a simple message sent by a human player or AI bot as described previously in [0047]-[0051], that this message comprises contextual information describing a progressed game state, as follows: "At step 514, the instantiated  message construction method determines a contextual message and possible navi-gation point information based on the identifier for the simple message and game state information stored in game state 630. Game state 630 includes information about the current state of the gaming world including the location of each avatar and object in the world, the current conditions or states of those avatars and objects and any current actions involving those avatars or objects. Game state 630 also contains information about the current view of each avatar and objects and other avatars that the avatar has seen recently. Under one embodi-ment, this includes objects an avatar has seen within the last two 
	[0055] also describes that, "The avatar associated with the player that sent the simple message is referred to as the sending avatar. Based on the location of the sending avatar, the objects and other ava- tars  that  the sending  avatar  has  recently  seen,  the  sending avatar's team, the objects held by the sending avatar, and the objective  of  the  sending  avatar,  the message construction method adds additional contextual information to construct a contextual message. In particular, based on this information, the message construction method will select a type of mes-sage from a collection of possible messages that each includes variables as to locations, numbers, enemy types, and object types. The message construction method will then set the variables within the message based on the information from the game state. Note that game state 630 provides locations in terms of map coordinates that are not particularly useful to players.  To make the location information more useful to players, the message construction method converts the coordinates into a location name using a coordinates-to- location name mapping 632."
	[0056] describes that, "The message constructed in step 514 includes more game state information than was present in the simple mes-sage. In particular, the contextual message can include game state information such as a location name for the position of the  sending  avatar  in the  gaming  environment,  a  count  of other avatars recently viewed by the sending avatar, location names for the position of other avatars recently viewed by the sending  avatar,  an  indication  that  an  object  was  recently viewed  by  the  sending  avatar,  and  a  location  of  an  object recently viewed by the sending avatar.")
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 28-30, 32-33, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0268960 A1 to Farrier et al. in view of US 2015/0135160 to Gauvin et al.
Re claims 22-23, 28-30, 32-33, 38-39, Although Farrier discloses the same inventive concept substantially as claimed, including that game state information is recorded as game play progresses, Farrier is silent as to whether the one or more games enabled by his system include pause and restart functionality. Gauvin teaches an application development platform specifically for social networking games and is thus analogous to Farrier. Gauvin teaches that it was known in the art for social networking game software developers to have the ability to add pause, resume and start functions to such games. It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the games of Farrier could have pause and restart functionality without causing any unexpected results. The motivation to do so would be to enable players to play without fear of having to abandon games or losing their progress.
Claims 24, 26-27, 34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0268960 A1 to Farrier et al. in view of US 7,828,661 B1 to Fish et al.
Re claim 24, 26-27, 34, 36-37, Although Farrier discloses the same inventive concept substantially as claimed, including that game state information is recorded as game play progresses and conveyed to other users through contextual messages, Farrier does not specifically state whether this information received and transmitted can include a leaderboard of high scores. Fish is an analogous prior art social messaging system supporting gaming that teaches transmitting a leaderboard of high scores that are updated based on received game play information of social network users who are messenger contacts of a user, see the “Buddy Leaderboard” in Figs. 5 and the process for updating it in Fig. 9 of Fish. It would have been obvious to one having ordinary skill in the art at the time of the invention that Farrier could have tracked and transmitted high score information without causing any unexpected results because leaderboards are well known for use in gaming systems. 
Allowable Subject Matter
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited art of record neither anticipates nor renders obvious the limitations of each of these dependent claims when considered in combination with all limitations of the corresponding parent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715